Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner has amended the claim language to integrate previous allowable elements in the dependent claim (previously claim 7) to now read as “An in-vehicle apparatus comprising: a first pulse generator configured to have an amplifier and generate a first pulse in accordance with predetermined equipment before a data stream transmitted from the equipment is received; a second pulse generator configured to generate a second pulse based on the received data stream; an output device configured to output a warning sound based on the first pulse or the second pulse; and a switching device configured to output the first pulse to the output device during start-up of the amplifier, before the data stream is received and before the second pulse generator begins generating the second pulse, and the switching device is further configured to switch from the first pulse to the second pulse and output the second pulse to the output device as of when the first pulse and the second pulse coincide, wherein the output device is configured to output the warning sound based on the first pulse upon determining that the first pulse and the second pulse do not coincide.”  During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.  As a result, the examiner has acknowledged the scope of the invention as novel/allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685